Per Curiam.
The facts set forth in the moving papers filed on plaintiff's application for alimony and counsel fee do not warrant the granting of such application. We are of opinion, however, that the case should be tried during the June, 1933, term. If not disposed of during that term, the plaintiff should be allowed to renew her motion for alimony at Special Term on additional papers. The orders appealed from should be affirmed. Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ. Orders affirmed.